ACCEPTED

08-19-00278-CV

-19- - EIGHTH COURT OF APPEALS
08-19-00278-CV EL PASO, TEXAS
3/12/2021 2:10 PM

ELIZABETH G. FLORES

CLERK

NO. 08-19-00278-CV

 

FILED IN
IN THE EIGHTH COURT OF APPEALS 8th COURT OF APPEALS

EL PASO, TEXAS
EL PASO, TEXAS 3/12/2021 2:10:53 PM

ELIZABETH G. FLORES
Clerk

DOVENMUEHLE MORTGAGE, INC., FANNIE MAE, AND NEXBANK, SSB
Appellants

 

V.

PETER LABRADO AND ROSEMARY LABRADO,
Appellees.

 

On Appeal from the County Court at Law Number Six (6)

El Paso County, Texas
Trial Court Cause No. 2018DCV4757

 

JOINT MOTION TO EXTEND ABATEMENT PENDING SETTLEMENT

 

Respectfully submitted,

HUGHES WATTERS
ASKANASE, LLP

____“s// Damian Abreo
Damian Abreo

Texas Bar No. 24006728
1201 Louisiana, 28" Floor
Houston, Texas 77002
(713) 759-0818 — Telephone
(713) 759-0818 — Facsimile

dabreo@hwa.com
ATTORNEY FOR APPELLANTS
MOTION TO EXTEND ABATEMENT PENDING SETTLEMENT

COME NOW, Appellants, Dovenmuehle Mortgage, Inc., Fannie Mae and
NexBank, SSB, and Appellees, Peter Labrado and Rosemary Labrado and in
accordance with Rules 10, 42.1(a)(2)(C) and 43.6 of the Texas Rules of Appellate
Procedure, move this court to continue the abatement of this appeal pending
completion of the settlement between Appellants and Appellees. In support of
their Motion, the Parties respectfully allege as follows:

1. This is an appeal from the Final Judgment signed August 2, 2019.

2. On June 30, 2020, this appeal was submitted to the Court without oral
argument and on the briefing and record.

on On December 21, 2020, the Parties reached a settlement of the claims
asserted in the underlying suit, and are in the process of finalizing the settlement.
The Parties then asked that the Court abate these proceedings for thirty days so that
they could complete the settlement. On January 7, 2021, the Court entered an
Order abating this appeal for thirty (30) days pending completion of the settlement.
The Parties have worked diligently toward that end. On February 19, 2021, the
parties filed a joint motion to extend the abatement to March 5, 2021. The Courrt
granted that motion, extending the abatement.

4, The final settlement agreement has been drafted and finalized. The

settlement has been funded and the total settlement funds deposited into the trust
account of Appellee’s counsel. The final written settlement agreement has been
signed by all parties save and except for NexBank, SSB. NexBank, SSB has had
difficulty securing the signature of a person with authorization to bind the
company because the authorized individuals are largely working remotely. The
parties ask the Court to extend the abatement until March 25, 2021, so that the
final signature can be secured. If the settlement agreement is signed by a
NexBank, SSB representative prior to March 25, 2021, the parties will
immediately advise the Court and move to dismiss the appeal as moot.

4, Accordingly, the Parties this Court to allow the appeal to remain
abated until March 25, 2021, so that the parties may finalize and execute settlement
documents and file the appropriate motion in this Court to dispose of the appeal.

a This request to extend abatement is reasonable under the
circumstances of this case as detailed. The Parties seek to extend abatement in the
interests of justice and judicial economy, not for purposes of delay or because of
any intentional or deliberate failure by the Parties or their counsel to comply with
the appellate rules.

WHEREFORE, Appellants request this Court order an extension of the
January 7, 2021, abatement of this appeal until March 25, 2021, to allow
completion of the settlement between the Parties, and grant such other and further

relief as this Court deems just.
HUGHES WATTERS ASKANASE, LLP

____Ws// Damian Abreo

Damian Abreo

Texas Bar No. 24006728

1201 Louisiana, 28" Floor
Houston, Texas 77002

(713) 759-0818 — Telephone

(713) 759-0818 — Facsimile
dabreo@hwa.com

ATTORNEY FOR APPELLANTS

LAW OFFICES OF STEPHEN H. NICKEY

___/s// Stephen H. Nickey
Stephen H. Nickey

Texas Bar No. 15014225

1201 N. Mesa, 2°? Floor, Ste. B
El Paso, Texas 79902

(915) 351-6900 — Telephone
(915) 351-6901 — Facsimile
snickey@nickeylaw.com
ATTORNEYS FOR APPELLEES
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on March 12, 2021 a true and correct copy of the
foregoing Agreed Motion to Abate was served on Stephen H. Nickey via the
court’s ECF filing system.

Stephen H. Nickey

1201 N. Mesa, 2"? Floor, Ste. B
El Paso, Texas 79902
snickey(@nickeylaw.com

//s// Damian Abreo
Damian Abreo
The filer served this document via email generated by the efiling system

Automated Certificate of eService
This automated certificate of service was created by the efiling system.

on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Nucharee Perez on behalf of Damian Abreo

Bar No. 24006728

NPerez@hwa

.com

Envelope ID: 51436364
Status as of 3/12/2021 2:46 PM MST

Associated Case Party: Peter Labrado

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Deborah Fischer pfischer@nickeylaw.com | 3/12/2021 2:10:53 PM | SENT
Stephen H.Nickey snickey@nickeylaw.com | 3/12/2021 2:10:53 PM | SENT
Case Contacts
Name BarNumber | Email TimestampSubmitted | Status
Dominique Varner dvarner@hwa.com 3/12/2021 2:10:53 PM | SENT
Deborah Fischer dfischer@nickeylaw.com | 3/12/2021 2:10:53 PM | SENT
Ed Harrell eharrall@hwa.com 3/12/2021 2:10:53 PM | ERROR

 

 

 

 

 

 

Associated Case Party: DOVENMUEHLE MORTGAGE, INC., FANNIE MAE, AND

NEXBANK, SSB

 

Name

BarNumber

Email

TimestampSubmitted

Status

 

Damian W.Abreo

 

 

 

 

dabreo@hwa.com

3/12/2021 2:10:53 PM

SENT